DETAILED ACTION
Notice of Pre-AIA  or AIA  Status. 
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	Claims 1-20 filed on 10/27/2020 are pending and being examined. Claims 1 and 11 are independent form.

Priority
3.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claim 1-3, and 11-13 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Herrera (US 2015/0302252, hereinafter “Herrera”). 

Regarding claim 1, Herrera discloses a method for active identification based on gaze path analysis (the method and apparatus for authenticating a user of a mobile device using gaze pattern detection; see abstract and para.56), comprising: 
extracting a face image of a user (“The camera captures images of the user's face and eyes”; see para.60; see fig.4 and para.87); extracting a gaze path of the user based on the face image (“calculating and storing a direction of the user's gaze as the user looks at each element of the code in sequence”; see para.60; see fig.4 and para.87); verifying an identity of the user based on the gaze path; and determining whether the face image is authentic (“The processor then authenticates the user by determining whether the stored sequence matches the previously selected identification code”; see para.60).

Regarding claim 2, 12, Herrera discloses, wherein verifying the identity of the user is configured to verify, the identity of the user by comparing the gaze path with a registered gaze path corresponding to a unique ID of the user (“The processor then authenticates the user by determining whether the stored sequence matches the previously selected identification code”; see. para.60).

Regarding claim 3, 13, Herrera discloses, wherein the registered gaze path is set without a guide for directing a fixed gaze position (“the user selects a personal identification code during the password input phase”; see para.59) by extracting a position and direction of a pupil of the user, setting a position at which the pupil maintains a stationary state for a certain time period as a gaze position, and connecting the gaze position in a time-ordered sequence (“The user inputs the selected code into the device's memory via eye gaze which is captured by the camera. The personal identification code comprises a predetermined number of eye gazes in a sequence between four and ten eye gazes in length, with each eye gaze corresponding to an element shown in a location of the display”, see. para.59. “Each block plays the role of a symbol, corresponding to its position, in a PIN. As the user's gaze settles on a chosen block for a sufficient amount of time (approximately 400 ms, for example, a range between 300 ms and 1 second), an input to the device is triggered”. See para.127).
 
Regarding claim 11, claim 11 is an inherent variation of claim 1, thus it is interpreted and rejected for the reasons set forth above in the rejection of claim 1.

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 4-9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US 2015/0302252, hereinafter “Herrera”) in view of Hanna et al (US 6,714,665, hereinafter “Hanna”). 

Regarding claim 4, 14, Herrera discloses the claimed invention except for “normalizing the eye area based on the face information”. However, in same field of endeavor, i.e., in the field of iris recognition using facial image, Hanna teaches: normalizing the eye area based on the face information and extracting the gaze path based on the normalized eye area (see iris image normalization/preprocessing 324, and iris classification 326 of fig.3; see col.11 lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hanna into the teachings of Herrera to normalize the gaze direction of the user (see col.19 lines 9-16). Doing so is to identify a user based on the facial image of the user (see fig.1b and col.4 lines 61-67).

Regarding claim 5, 15, the combination of Herrera and Hanna discloses, wherein: the face information includes face shape information, feature information including feature points of ears, eyes, a mouth, and a nose (Herrera, facial image, see fig.5, fig.6; Hanna, see fig.18d), and a head pose corresponding to an inclination of a face (Hanna, wherein the templates are designed based on the orientation of the user’s face; see fig.1c, and col.32 line 55—col.33 line 2), extracting the eye area is configured to extract the eye area based on the face shape information, the feature information, and the head pose, and normalizing the eye area is configured to normalize the eye area based on yaw/pitch information corresponding to the head pose such that the eye area is directed straight ahead (Hanna, see “This image is normalized to compensate for tilt introduced by the pan and tilt mirror 16”; see col.11 lines 53-60).

Regarding claim 6, 16, the combination of Herrera and Hanna discloses, wherein extracting the gaze path based on the eye area is configured to extract areas corresponding to an iris and a sclera from the normalized eye area and to extract the gaze path based on a change in shapes of the iris and sclera (Herrera, see para.57, lines 12-19).

Regarding claim 7, 17, Herrera does not explicitly disclose, wherein determining whether the face image is authentic comprises: extracting information about an effect of illumination from the face image, and determining whether the face image is authentic based on the information about the effect of the illumination, as recited in the claim. However, in same field of endeavor, i.e., in the field of iris recognition using facial image, Hanna teaches: illuminating a face of the user (capturing stereo images of the user’s head and eyes using the stereo pair of WFOV 10 and 12; see 1412 of fig.14 and col.20 lines 1-13; see “the stereo pair of WFOV 10 and 12” shown fig.1c), wherein determining whether the face image is authentic comprises: extracting information about an effect of illumination from the face image; and determining whether the face image is authentic based on the information about the effect of the illumination (recognizes the
customer by comparing the scanned iris pattern extracted from stereo images to the patterns stored in the customer database; see 1414—1420 of fig.14, and col.20 lines 1-52). It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Hanna into the teachings of Herrera to normalize the gaze direction of the user (see col.19 lines 9-16). Doing so is to identify a customer based on the facial image of the customer (see fig.1b and col.4 lines 61-67).

Regarding claim 8, 18, the combination of Herrera and Hanna discloses, wherein illuminating the face of the user is configured to illuminate the face of the user after randomly setting at least one of a brightness of the illumination, a color thereof, and a location at which the illumination is provided (Hanna, based on the
User’s facial features face color, detecting changes in the. user's pupil in response to changes in illumination to ensure that the acquired image of the iris is from a real person and not a imitation; cf. col.7 lines 18-29).

Regarding claim 9, 19, the combination of Herrera and Hanna discloses, wherein determining whether the face image is authentic based on the information about the effect of the illumination comprises: extracting 3D face shape information from the face image (Hanna, capturing stereo images of the user’s head and eyes using the stereo pair of WFOV 10 and 12; see 1412 of fig.14 and col.20 lines 1-13; see “the stereo pair of WFOV 10 and 12” shown fig.1c); extracting information about a predicted shading effect of the illumination based on the 3D face shape information; and determining whether the face image is authentic by comparing the information about the effect of the illumination with the information about the predicted shading effect of the illumination (Hanna, based on the
User’s facial features face color, detecting changes in the. user's pupil in response to changes in illumination to ensure that the acquired image of the iris is from a real person and not a imitation; cf. col.7 lines 18-29).

9.	Claims 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Herrera (US 2015/0302252, hereinafter “Herrera”) in view of Hanna et al (US 6,714,665, hereinafter “Hanna”) and further in view of Karakaya (“Deep Learning Frameworks for Off-Angle Iris Recognition”, IEEE, 2018, hereinafter “Karakaya”)

Regarding claim 10, 20, the combination of Herrera and Hanna does not explicitly disclose, wherein extracting the 3D face shape information is configured to extract the 3D face shape information using a deep-learning method based on a convolutional neural network (CNN), which receives the face image as input. However, in same field of endeavor, Karakaya teaches a CNN that extracts the 3D face shape information from face images for iris recognition (see abstract, see Sec.4 and paragraph 2).  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention was made to incorporate the teachings of Karakaya into the teachings of the combination of Hanna and Herrera by using a CNN to extracts the 3D face shape information from face images for iris recognition. Doing so is because iris images include three-dimensional iris texture (Karakaya, see Sec. 1, para.2, lines 22-25).
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376. The examiner can normally be reached 8:30am--5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMILY TERRELL can be reached on (571)270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit https://patentcenter.uspto.gov; https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center, and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        7/12/2022